DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1 and 11, the prior art of Dudzinski, et al. (US Pre Grant Publication No. 2019/0166548 A1) discloses a network transceiver/relay that detects wireless access points/wireless backhaul nodes (paragraphs 0021, 0068, 0084) and determines the signal strength of each (paragraphs 0068, 0084) and selecting the best wireless access point/wireless backhaul to use for backhaul transmissions based on signal strength/quality/RSRP (paragraphs 0085-0087, 0022) (i.e. all elements of claims 1 and 11, except those indicated as not taught, too numerous to fully list here).
Dudzinski fails to disclose but Khandani, et al. (US Pre Grant Publication No. 2018/0309502 A1) discloses wirelessly transmitting test signals to the wireless access points, a user transceiver configured to wirelessly detect cross-relay interference levels when the network transceiver, wirelessly transmits the test signals to the wireless access points, and indicate the cross-relay interference levels for the wireless access points wireless communication. (Khandani discloses that a relay with a user transceiver and network transceiver [paragraph 0003 – background describing base system improved by the invention in which the relay relays signals from a user device to a base station/access point]. The network transceiver may measure the cross relay interference by superimposing a test signal on the transmitted signal, which is detected at the user transceiver to determine the cross-relay interference [paragraph 0070].) Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to detect cross relay interference using a test signal sent by the network transceiver and detected by the user transceiver. The motive to combine is to allow measurement of cross relay interference so that transmission parameters may be adjusted to lower it.
Dudzinski as modified by Khandani fails to disclose but Halbauer, et al. (US Pre Grant Publication No. 2013/0252650) discloses the relay configured to select one of the wireless access points based on the cross-relay interference levels from the user transceiver. (Halbauer discloses that the system takes into account cross-relay interference between a user transceiver/access interface and a backhaul/network transceiver when choosing which backhaul connection and associated access node to activate [paragraph 0017].) Therefore, it would have been obvious to a person or ordinary skill in the art at the time of the invention to combine the cross-relay interference consideration of Halbauer with the system of Dudzinski as modified by Khandani by using full duplex transmission of the relay and also considering the cross-relay interference when considering which wireless access point to connect to in the system of Dudzinski as modified by KhandaniI. The motive to combine is to improve throughput by using full duplex transmission but also to cross relay interference to further improve performance.
However, no art that teaches, suggests or discloses the user transceiver sends the cross relay interference level to the network transceiver, which selects the access point could be located. That is, in general, the transmission of information between transceivers in a network device is known, but given the number and type of combinations already made, the further modification of the system of Dudzinski as modified by Khandani and Halbauer to address this limitation using art directed to generically sending information between transceivers was deemed beyond the skill of a person of ordinary skill in the art before the effective filing date of the invention. Further, even if this modification is made, the art is still lacking in teaching that the network transceiver performing selection of the access point for the backhaul connection. No art teaching this limitation could be located. (Note that in the Pre-Interview First Office action of Application No. 16/442,917, dated 6/18/2021, the art of Celebi, et al. [US Pre Grant Publication No. 2016/0249373 A1] was held out as teaching this element by teaching a single processor implementing both the user and the network transceiver. However, upon further consideration, it is deemed that this combination would not fulfill the claimed “user transceiver sending the cross relay interference level to the network transceiver”, as when the user and network transceiver are a single “device” the device does not need to send the cross relay interference information to itself, as it already knows it, and if the user transceiver and network transceiver are abstracted to separate “modules” within the same device, then Celebi does not teach the transmission of information between the modules. Therefore, a rejection based on Celebi has not been presented here.) Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
	Regarding claims 2-10 and 12-20, the clams depend from independent claims 1 and 11 and are allowable for at least the reasons stated with respect to those claims, surpa.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466